Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 21-28 are under examination.
Specification
The disclosure is objected to because the current status of all priority applications should be updated. Appropriate correction is required.
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGPUB 20070148703 (Tamai, IDS), Nakagawa (2007, Basic & Clinical Pharmacology & Toxicology, 103:1-8; IDS), Zeng (2012, Human and Experimental Toxicology 31(8) 759–770, first published 10/25/2011; IDS), Lau (Clinical Pharmacology and Therapeutics, 2007, 81:195-204; IDS), US 7,795,392 (published 09/14/2010;IDS) and Tamai (2001, Pharmaceutical Research, 18:1262-1269; IDS) in view of Chen (2010, Methods in Enzymology, 485:293-309; IDS), Zaman (2007, Drug Discovery Today, 12:521-526; IDS), Li (2011, Drug Metabolism Reviews, 43:192; IDS) and Zhu (2007, J Biomol Screen OnlineFirst, 12:148-524; IDS).
Claim 21 is drawn to a cryopreserved cell comprising a transiently overexpressed gene encoding the drug transporter protein, OAT1.  The claim requires the activity of the protein be detectable before and following cryopreservation and that the transient transfection occur through electroporation. 
Claims 22-23 limit the uptake ratio obtained.  Claim 24 is drawn to a method of producing the cells comprising transiently transfecting the cells via electroporation and cryopreserving within 48h of transfection.  Uptake ratios are further limited by claims 25-26.  Claim 27 requires the activity of the protein be detectable prior to and following cryopreservation and that the uptake ratio be at least 5.  Claim 28 requires the cryopreservation be between 24-48 hours of transient transfection.
With regard to claim 21, ‘703 (Tamai) taught transient transfection of HEK-293 cells with DNA encoding a variety of transporters of estrone-3 sulfate, including OAT1 (paragraphs 9,19 and 38). Tamai taught introduction and expression of the genes in cells by a variety of means, including electroporation, calcium phosphate transfection, and cationic liposomes (paragraph 40).  ‘703 did not teach cryopreservation.
Similarly, Nakagawa taught transient transfection of HEK293 cells with plasmid DNA encoding OAT1 using Lipofectamine (a cationic lipid).  Nakagawa did not teach electroporation to transfer the plasmid into the cells and did not teach cryopreservation of the cells.
Zeng also taught transient transfection of HEK293 cells with plasmid DNA encoding OAT1 using Lipofectamine.  Zeng found the transfected cells exhibited 2 to 6-fold higher uptake than control which is an uptake ratio of from 5 to 25 as required by claim 22,23,25 and 26.
With general regard to the claimed subject matter involving transient transfection of OATPs and OATs (Organic Anion Transporter Proteins), transfection of any OATP or OAT into a variety of known cell lines using many different transfection techniques, was well known and used in in vitro assays.  It was well known to use electroporation and to cryopreserve the cells.
With regard to methods of transfection as well as dependent claim limitations, '392 taught transient transfection of HEK293 or CHO cells, for example, with expression vectors encoding various OATPs. '392 teaches a multitude of OATPs, including OATP and OATP2, that have differing substrate specificities.  '392 taught transient transfection of a variety of cell types, including HEK293 could be carried out using electroporation or calcium phosphate coprecipitation (see column 41).  Other reports teach a variety of transfection methods to transiently express OATPs in HEK293 cells.  Lau tested transporter specificity by transiently expressing the OATP1B1 protein in HEK-293 cells and screening its activity with various substrates. Figure 5 shows an uptake ratio of at least 5 when atorvastin uptake was measured in OATP1B1 transfected cells compared to mock transfected cells, meeting the limitations of claims 22,23,25-27 (see Figure 5).  Additionally, Tamai compares the functional characteristics of OATP-B and OATP-C (OATP1B1) and obtained an uptake ratio of at least 5 when the transporter was OATPc and the substrate was estrone-3-sulfate (see Figure 2A). 
The references independently teach specific transporter proteins as well as rendering obvious other species of the genus as experiments carried out using the cells expressing any single transporter gene can be carried out using cells expressing any other member of the genus.  Various methods of transient transfection are used with no apparent significant differences amongst them.  One would have been motivated to substitute electroporation for the calcium phosphate coprecipitation or for the lipofectamine methods as '392 taught them as equally viable options for use in transfecting cells. 
The references do not teach cryopreservation of the cells.  However, cryopreservation of cells was well-known throughout the art as a means of storing cells without losing protein activity as demonstrated below. 
Chen teaches large-scale transient transfection of cells that are then cryopreserved.  Chen teaches that such cryopreservation of cells reduces the cell culture work and circumvents batch-to-batch variations in screening assays (page 296).  The targets reviewed by Chen include ion channels and G-protein coupled receptors but Chen teaches that the methods can be applied to other target classes and cell types (see page 309). Chen teaches that the cells can be cryopreserved for up to several years and revived on demand.
Similarly, Zaman reviews the state of the art regarding cryopreservation of transiently transfected cells and their use in cell-based screening.  Zaman discusses cryopreservation of various cell types including CHO, HEPG2 and HEK293.  Zaman lists advantages to cryopreserving cells including improved consistency in cell-based result, increased flexibility, and reduced costs (see page 524).  Zaman discusses that cryopreservation generally has no effect on the pharmacology of compounds and can be applied to many cell types and assays. Zaman also teaches that for some cell types, increased culture time (2-3 days) may be required to obtain the best results\. Likewise, Li shows maintenance of transgene activity and function after thawing cryopreserved hepatocytes.
Additionally, Zhu teaches use of cryopreserved, transiently transfected HepG2 cells.  Zhu found that cryopreservation did not affect membrane permeability.
It would have been obvious at the time of filing to combine the teachings of ‘703, Nakagawa, Zeng, Lau and '392, and Tamai regarding transient transfection of HEK293 and CHO cells with a gene encoding one of many known (and claimed) OATs and OATPs, using electroporation as taught by ‘703 and ‘392 and cryopreserving the cells as taught by any of Chen, Zaman, Li and Zhu to arrive at the invention as claimed. One would have been motivated to cryopreserve the cells as the references teach the in screening, cryopreservation allows for improved consistency in cell-based results, increased flexibility, and reduced costs. One would have had a reasonable expectation of success in combining the methods as Li taught enzymatic activity was preserved during cryopreservation and Zaman taught pharmacology was unaffected by the freezing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.Qov/patents/process/file/efs/auidance/eTD-info-I.isp.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of allowed US 9,822,160 and claims 1-8 of US 9,771,409 and claims 1-8 of US 10,047,136 and claims 1-8 of US 10,017,558 and claims 1-8 of US 10,629,064 and claims 1-8 of US 10,336,805 and claims 1-8 of US 10,336,806 and claims 1-8 of US 10,626,158 in view of Lau, '392, and ‘703 (Tamai), all cited above.  The instant claims are limited to a particular transporter, OAT1 wherein the cells of '160 and ‘409 are limited to OATPlBl*la and the cells of ’136 and ‘558 are limited to OAT3. However, as set forth above, making the cells with any of the well-known and studied organic ion transporters is obvious in light of the teachings of each of Lau, '392, Nozawa, and Tamai. Thus, cells expressing OAT1 are rendered obvious by the cells expressing OATP1B11a, OAT3, OATP1B1*1a, MATE1 and MATE2K.
Claims 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28 of copending Application No. 16/851,634.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical but an examined application is not patentably distinct from the reference claims because the examined claim is either anticipate by, or would have been obvious over, the reference claims.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims require the cells have transporter activity prior to cryopreservation but because the ‘649 claims require activity after thaw, it would be obvious that the cells would have activity prior to cryopreservation. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached on M-F 6AM-2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632